Exhibit 10.1(b)
 
NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 


COMMON STOCK PURCHASE WARRANT


EL CAPITAN PRECIOUS METALS, INC.


Warrant Shares: 891,410
Issuance Date:  July 28, 2017 (“Issuance Date”)


This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with making an advance to the Company (as defined
herein) under the convertible note dated February 21, 2017 in the original
principal amount of $550,000.00 (the “Note”)), Lucas Hoppel (including any
permitted and registered assigns, the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date of issuance hereof (the “Issuance Date”), to
purchase from El Capitan Precious Metals, Inc., a Nevada corporation (the
“Company”), 891,410 shares of Common Stock (as defined below) (the “Warrant
Shares”) at the Exercise Price (as defined below) per share then in effect,
subject to adjustment from time to time pursuant to the terms and conditions of
this Warrant).


Capitalized terms used in this Warrant shall have the meanings set forth in the
Note unless otherwise defined in the body of this Warrant or in Section 13
below.  For purposes of this Warrant, the term “Exercise Price” shall mean
$0.2468, which represents four (4) multiplied by the VWAP of the Common Stock on
the Trading Day immediately preceding the Issuance Date, subject to adjustment
as provided herein (including but not limited to cashless exercise, if
applicable), and the term “Exercise Period” shall mean the period commencing on
the Issuance Date and ending on 5:00 p.m. eastern standard time on the
three-year anniversary thereof.



1.
EXERCISE OF WARRANT.



(a)          Mechanics of Exercise.  Subject to the terms and conditions hereof,
the rights represented by this Warrant may be exercised in whole or in part at
any time or times during the Exercise Period by delivery of a written notice, in
the form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant.  The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased.  On or before the
third Trading Day (the “Warrant Share Delivery Date”) following the date on
which the Company shall have received the Exercise Notice, and upon receipt by
the Company of payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which all or a
portion of this Warrant is being exercised (the “Aggregate Exercise Price” and
together with the Exercise Notice, the “Exercise Delivery Documents”) in cash or
by wire transfer of immediately available funds (or, if applicable, by cashless
exercise, in which case there shall be no Aggregate Exercise Price provided),
the Company shall (or direct its transfer agent to) issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise.  Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares.  If this Warrant is submitted in
connection with any exercise and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.
 

--------------------------------------------------------------------------------



If the Company fails to cause its transfer agent to transmit to the Holder the
respective Warrant Shares by the respective Warrant Share Delivery Date, then
the Holder will have the right to rescind such exercise in Holder’s sole
discretion, or the Holder may declare such failure to be an event of default
under the Note, in which case the Company shall be liable to the Holder for all
damages caused by such failure to deliver the respective shares of Common Stock.


If, on the date on which this Warrant is exercised, a registration statement
registering the issuance of the Warrant Shares issuable upon such exercise under
the Securities Act of 1933, as amended (the “Securities Act”) is not effective,
and the Market Price of one share of Common Stock is greater than the Exercise
Price, the Holder may elect to receive Warrant Shares pursuant to a cashless
exercise, in lieu of a cash exercise, , in which event the Company shall issue
to Holder a number of Warrant Shares computed using the following formula:


X = Y (A-B)
A
Where
X =
the number of Warrant Shares to be issued to Holder.

 

Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

 

A =
the Market Price (at the date of such calculation).

 

B =
Exercise Price (as adjusted to the date of such calculation).

 
(b)          No Fractional Shares.  No fractional shares shall be issued upon
the exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Warrant Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share.  If, after aggregation, the
exercise would result in the issuance of a fractional share, the number of
Warrant Shares to be issued shall be rounded up to the next whole share.
 
2

--------------------------------------------------------------------------------



(c)          Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to issuance of
Warrant Shares upon exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below.  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other  Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates.  Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith.   To the extent that the limitation contained
in this paragraph applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.


For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.  The Company covenants that this Warrant is outstanding,
the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of Common Stock upon the full exercise of this Warrant.  The Company is
required at  all times to have authorized and reserved three times the number of
shares that is actually issuable upon full exercise of the Warrant (based on the
Exercise Price in effect at that time)(the “Reserved Amount”). The Reserved
Amount shall be increased from time to time in accordance with the Company’s
obligations hereunder.


2.            ADJUSTMENTS.  The Exercise Price and the number of Warrant Shares
shall be adjusted from time to time as follows:


(a)           Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:


(i)          any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which shall
be the Closing Sale Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and
 
3

--------------------------------------------------------------------------------



(ii)         the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding clause (i); provided, however, that in the event that the Distribution
is of shares of common stock of a company (other than the Company) whose common
stock is traded on a national securities exchange or a national automated
quotation system (“Other Shares of Common Stock”), then the Holder may elect to
receive a warrant to purchase Other Shares of Common Stock in lieu of an
increase in the number of Warrant Shares, the terms of which shall be identical
to those of this Warrant, except that such warrant shall be exercisable into the
number of shares of Other Shares of Common Stock that would have been payable to
the Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately prior to such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding clause (i) and the number of Warrant Shares calculated in
accordance with the first part of this clause (ii).


(b)           Anti-Dilution Adjustments to Exercise Price.  If the Company, at
any time from and after the Issuance Date, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of, sell
or issue (or announce any offer, sale, grant or any option to purchase or other
disposition of) any Common Stock or Common Stock Equivalents entitling any
person, firm, association or entity to acquire shares of Common Stock at an
effective price per share less than the then-current Exercise Price, as adjusted
hereunder (any such issuance being referred to as a “Dilutive Issuance,”
subject, however, to the proviso contained in the further definition of the term
“Dilutive Issuance” contained in Section 13 below), then (a) the Exercise Price
shall be adjusted to match the lowest price per share at which such Common Stock
was issued or may be acquired pursuant to such Common Stock Equivalents in the
Dilutive Issuance, and (b) the number of Warrant Shares issuable upon the
exercise of this Warrant shall be increased to an amount equal to the number of
Warrant Shares Holder could purchase hereunder for the aggregate Exercise Price,
as reduced pursuant to this Section 2(b), equal to the aggregate Exercise Price
payable immediately prior to such reduction in Exercise Price.  Additionally,
following the occurrence of a Dilutive Issuance, all references in this Warrant
to “Warrant Shares” shall be a reference to the Warrant Shares as increased
pursuant to this Section 2(b), and all references in this Warrant to “Exercise
Price” shall be a reference to the Exercise Price as reduced pursuant to this
Section 2(b), as the same may occur from time to time hereunder.


(c)           Split, Subdivision, Reverse Split or Combination of Shares.  If
the Company at any time while this Warrant, or any portion thereof, remains
outstanding and unexpired shall issue additional shares of its Common Stock as a
dividend with respect to any shares of its Common Stock, or split, subdivide,
reverse split or combine the securities as to which purchase rights under this
Warrant exist, into a different number of securities of the same class (each
such event shall be referred to herein as a “Triggering Event”),, the Exercise
Price per share for such securities shall be proportionately decreased in the
case of a stock dividend, split or subdivision or proportionately increased in
the case of a combination or reverse split and the number of shares which the
Holder hereof shall be entitled to receive upon exercise shall be
correspondingly appropriately adjusted, provided, however, that any Dilutive
Issuance involving a variable rate formula shall not be subject to any such
adjustment contained in this paragraph.
 
4

--------------------------------------------------------------------------------



any such adjustment contained in this paragraph.


3.            FUNDAMENTAL TRANSACTIONS.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity (such surviving
entity, the “Successor Entity”), (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or by another
individual or entity, and approved by the Company) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
of Common Stock for other securities, cash or property and the holders of at
least 50% of the Common Stock accept such offer, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock) (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive the number of shares of Common Stock
of the Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any Successor Entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.


4.            NON-CIRCUMVENTION.  The Company covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).


5.            WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a stockholder of the
Company.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.


6.            REISSUANCE.


(a)           Lost, Stolen or Mutilated Warrant.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company will, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
 
5

--------------------------------------------------------------------------------



(b)           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
shall be of like tenor with this Warrant, and shall have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance
Date.


7.            TRANSFER.


(a)           Notice of Transfer.  The Holder agrees to give written notice to
the Company before transferring this Warrant or transferring any Warrant Shares
of such Holder’s intention to do so, describing briefly the manner of any
proposed transfer.  Promptly upon receiving such written notice, the Company
shall present copies thereof to the Company’s counsel.  If the proposed transfer
may be effected without registration or qualification (under any federal or
state securities laws), the Company, as promptly as practicable, shall notify
the Holder thereof, whereupon the Holder shall be entitled to transfer this
Warrant or to dispose of Warrant Shares received upon the previous exercise of
this Warrant, all in accordance with the terms of the notice delivered by the
Holder to the Company; provided, however, that an appropriate legend may be
endorsed on this Warrant or the certificates for such Warrant Shares respecting
restrictions upon transfer thereof necessary or advisable in the opinion of
counsel and satisfactory to the Company to prevent further transfers which would
be in violation of Section 5 of the Securities Act and applicable state
securities laws; and provided further that the prospective transferee or
purchaser shall execute the Assignment of Warrant attached hereto as Exhibit B
and such other documents and make such representations, warranties, and
agreements as may be required solely to comply with the exemptions relied upon
by the Company for the transfer or disposition of the Warrant or Warrant Shares.


(b)           If the proposed transfer or disposition of this Warrant or such
Warrant Shares described in the written notice given pursuant to this Section 7
may not be effected without registration or qualification of this Warrant or
such Warrant Shares, the Holder will limit its activities in respect to such
transfer or disposition as are permitted by law.


8.            NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the notice provisions contained in the Note.  The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.


9.            AMENDMENT AND WAIVER.  The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.


10.          GOVERNING LAW.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of Nevada, without giving effect to the
conflicts-of-law principles thereof.  Any action brought by either party against
the other concerning the transactions contemplated by this Warrant shall be
brought only in the state and/or federal courts located in San Diego,
California.
 
6

--------------------------------------------------------------------------------



11.          ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.


12.          CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:


(a)           “Nasdaq” means www.Nasdaq.com.


(b)           “Closing Sale Price” means, for any security as of any date, (i)
the last closing trade price for such security on the Principal Market, as
reported by Nasdaq, or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price of such security prior to 4:00 p.m., New York time, as reported by Nasdaq,
or (ii) if the foregoing does not apply, the last trade price of such security
in the over-the-counter market for such security as reported by Nasdaq, or (iii)
if no last trade price is reported for such security by Nasdaq, the average of
the bid and ask prices of any market makers for such security as reported by the
OTC Markets.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.


(c)            “Common Stock” means the Company’s common stock, and any other
class of securities into which such securities may hereafter be reclassified or
changed.


(d)           “Common Stock Equivalents” means any securities of the Company
that would entitle the holder thereof to acquire at any time Common Stock,
including without limitation any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


(e)            “Dilutive Issuance” is any issuance of Common Stock or Common
Stock Equivalents described in Section 2(b) above; provided, however, that a
Dilutive Issuance shall not include any Exempt Issuance.


(f)            “Exempt Issuance” means the issuance of (i) securities of the
Company to officers, directors, employees of or consultants to the Company
pursuant to compensatory arrangements (whether or not pursuant to a plan), (ii)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, (iii) shares of Common
Stock issued in connection with regularly scheduled dividend payments on any
preferred stock of the Company, (iv) shares of Common Stock issued pursuant to
any leasing arrangement, real property leasing arrangement, or financing from a
national bank approved by the Board of Directors of the Company; (v) any
issuance under the equity line arrangements governed by that certain Equity
Purchase Agreement dated March 16, 2016 between the Company and River North
Equity, LLC, as amended, or any replacement equity line arrangement with an
affiliate of River North Equity, LLC; and (vi) securities of the Company
pursuant to any subsequent financing transaction or arrangement between the
Company and the Holder that is unrelated to future issuances contemplated by the
Note, this Warrant and the corresponding Securities Purchase Agreement between
the Company and the Holder. The issuance of a warrant in connection with an
Additional Advance under the Note is not an Exempt Issuance.


(g)           “Principal Market” means the primary national securities exchange
on which the Common Stock is then traded.


(h)           “Market Price” means the highest traded price of the Common Stock
during the fifteen (15) Trading Days prior to the date of the respective
Exercise Notice.
 
7

--------------------------------------------------------------------------------

 
(i)            “Trading Day” means (i) any day on which the Common Stock is
listed or quoted and traded on its Principal Market, (ii) if the Common Stock is
not then listed or quoted and traded on any national securities exchange, then a
day on which trading occurs on any over-the-counter markets, or (iii) if trading
does not occur on the over-the-counter markets, any Business Day.


[signature page to follow]
          

8

--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the
 
Issuance Date set forth above.




 
EL CAPITAN PRECIOUS METALS, INC.
      [js_sig.jpg]   
Name: John Stapleton
 
Title: Chief Executive Officer

 
9

--------------------------------------------------------------------------------

 
EXHIBIT A


EXERCISE NOTICE


(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)




THE UNDERSIGNED holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of El Capitan Precious Metals,
Inc., a Nevada corporation (the “Company”), evidenced by the attached copy of
the Common Stock Purchase Warrant (the “Warrant”).  Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.



1.
Form of Exercise Price.  The Holder intends that payment of the Exercise Price
shall be made as (check one):

 
☐  a cash exercise with respect to _________________ Warrant Shares; or
☐  by cashless exercise pursuant to the Warrant (if applicable).
 



2.
Payment of Exercise Price.  If cash exercise is selected above, the holder shall
pay the applicable Aggregate Exercise Price in the sum of $___________________
to the Company in accordance with the terms of the Warrant.

 

3.
Delivery of Warrant Shares.  The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 






Date:
   

 





       
(Print Name of Registered Holder) 
             
By: 
   
Name: 
   
Title: 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT OF WARRANT


(To be signed only upon authorized transfer of the Warrant)




 FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of El Capitan Precious Metals, Inc., to which the within Common Stock
Purchase Warrant relates and appoints ____________________, as attorney-in-fact,
to transfer said right on the books of El Capitan Precious Metals, Inc. with
full power of substitution and resubstitution in the premises.  By accepting
such transfer, the transferee has agreed to be bound in all respects by the
terms and conditions of the within Warrant.
 




Date:
   


     
(Signature) *
         
(Name)
         
(Address)
         
(Social Security or Tax Identification No.)







* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever.  When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.
 


 

--------------------------------------------------------------------------------